Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This is an AIA  application.
The effective filing date of this AIA  application is seen as May 31, 2017, the date of the earliest priority application (JAPAN 2017-108071).
The present application also claims priority to:
PCT international application number PCT/JP2018/020140 filed May 25, 2018.
The claims filed December 17, 2020 are entered, currently outstanding, and subject to examination.
This action is in response to the filing of the same date.
The current status and history of the claims is summarized below:

Last Amendment/Response
Previously
Amended:
1
4-6
Cancelled:
none
none

none
none
Added:
none
none

Claims 1-6 are currently pending.
No claims have been withdrawn.
No claims have been cancelled.
Claims 1-6 are currently outstanding and subject to examination.
This is a final action and is the second action on the merits.
Allowable subject matter is not indicated below.
Often, in the substance of the action below, formal matters are addressed first, claim rejections second, and any response to arguments third.

Special Definitions for Claim Language - MPEP § 2111.01(IV)
No special definitions are seen as present in the specification regarding the language used in the claims. Consequently, the words and phrases of the claims are given their plain meaning. MPEP §§ 2173.01, 2173.05(a), and 2111.01.
If special definitions are present, Applicant should bring those to the attention of the examiner and the prosecution history with its next response.
To date, Applicant has provided no indication of special definitions.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2014/0328558 of Morioka et al. (Morioka).
WITH RESPECT TO CLAIM 1, Morioka discloses an optical receptacle (Fig. 1, ¶ 72, optical receptacle 2; shown also in corresponding fashion with converging laser light La in Figs. 21, 23, and 24 which are seen to have correspondingly-designated parts/elements. References herein are generally to Fig. 24. See ¶¶ 40 and, decisively, ¶ 151 which states, "Still further, the non-collimated light described in the second variation example is effectively converged before arriving at the second lens face 12 [also, S3].") configured to be disposed between a photoelectric conversion device (substrate-mounted photoelectric conversion device 3) and one or more optical transmission members (optical fiber 5),
the photoelectric conversion device (3) including one or more light-emitting elements (light-emitting element 7 emitting a laser light La in a direction perpendicular to this [top] surface (upwards)) and one or more detection devices (light-receiving element 8) for monitoring emission light (La) emitted from the one or more light-emitting elements (7),
the optical receptacle being configured to optically couple the one or more light-emitting elements (7) and an end surface of the one or more optical transmission members (5),
the optical receptacle (2) comprising:
one or more first optical surfaces (first lens face 11) configured to allow 
a light separation part (light separating section 17) configured to separate the light entered from the first optical surface (11) into monitor light (monitor light M) travelling toward the one or more detection devices (8) and signal light (light Lc) travelling toward the end surface (end face 5a) of the one or more optical transmission members (5);
one or more second optical surfaces (second lens face 12/S3) configured to emit, toward the end surface of the one or more optical transmission members (5), the signal light (Lc) separated out by the light separation part (17); and
one or more third optical surfaces (third lens face 13) configured to emit, toward the one or more detection devices (8), the monitor light separated out by the light separation part (17),
wherein the first optical surface (11) has a shape of a convex lens (Fig. 24), and a curvature of the first optical surface is adjusted to converges the light entered from the first optical surface (11) such that a beam waist (generally at Sb) of the light entered from the first optical surface is located on a light path between the first optical surface (11) and the second optical surface (12/S3; ¶ 153, "In addition, FIG. 25(b) shows the spot shape of the fiber coupled light Lc on a plane Sb assumed on the optical path immediately before the third surface S3 [also, 12] in FIG. 24.").
prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP § 2112.01(I).
Consequently, because Morioka as set forth above provides the structure of claim 1, the combination is seen as also providing the same claimed properties or functions of claim 1.
Below, this analysis is referred to as “same product/same features”. Unsupported features are seen to directly result from the supported/claimed structures. No authority is known by which unsupported or “naked” functions/characteristics/features can be claimed and subject to exclusive protection.
WITH RESPECT TO CLAIM 2, Morioka as set forth above discloses the optical receptacle according to claim 1, including one further comprising
a fourth optical surface (transmitting surface 21) disposed on a light path between the light separation part and the second optical surface (per Fig. 1),
the fourth optical surface being configured to allow, to re-enter the optical receptacle, signal light (Lc) separated by the light separation part (17) and emitted out of the optical receptacle,
wherein the first optical surface (11) converges the light entered from the first optical surface such that the beam waist of the light entered from the first 
WITH RESPECT TO CLAIM 3, Morioka as set forth above discloses the optical receptacle according to claim 2, including one wherein
the beam waist is not located on the light separation part (per Fig. 1).
WITH RESPECT TO CLAIM 4, Morioka as set forth above discloses the optical receptacle according to claim 1, including one wherein
the light separation part includes a plurality of separation units (per Fig. 4, ¶ 87, light separating section 17 is configured by three surfaces being combined, the three surfaces being a segmented reflective surface 18, a segmented transmitting surface 19, and a stepped surface 20),
each separation unit including a divided reflection surface (18) tilted to an optical axis of the light entered from the first optical surface (Fig. 1), and
a divided transmission surface (19) perpendicular to the optical axis;
wherein the divided reflection surface (18) and the divided transmission surface (19) are arranged in a first direction (per Fig. 4),
the first direction being an inclination direction of the divided reflection surface (per Fig. 4);
wherein the plurality of separation units are arranged in the first direction (per Fig. 4);
wherein a plurality of the divided reflection surfaces (18) reflect, toward the third optical surface (13) as the monitor light (M), a part of the light entered from the first optical surface (11); and

WITH RESPECT TO CLAIM 5, Morioka as set forth above discloses the optical receptacle according to claim 1, including one further comprising
a reflection surface (reflective surface 14) disposed on a light path between the first optical surface (11) and the light separation part (17),
the reflection surface (14) being configured to reflect, toward the light separation part (17), the light (L) entered from the first optical surface (11).
WITH RESPECT TO CLAIM 6, Morioka as set forth above discloses an optical module including one comprising:
an photoelectric conversion device (3) including a substrate (substrate-mounted photoelectric conversion device 3, ¶ 74),
one or more light-emitting elements (7) disposed on the substrate (Fig. 1/24), and
one or more detection devices (8) disposed on the substrate (Fig. 1/24),
the one or more detection devices being configured to monitor emission light (La) emitted from the one or more light-emitting elements (7); and
the optical receptacle according to claim 1 (per claim 1).

Response to Arguments
Applicant’s arguments filed December 17, 2020 with respect to the outstanding 
Applicant argues that:
Accordingly, Morioka fails to disclose the feature "wherein the first optical surface has a shape of a convex lens, and a curvature of the convex lens is adjusted to converge ... such that a beam waist of the light entered from the first optical surface is located on a light path between the first optical surface and the second optical surface," as recited in currently amended Claim 1.
Examiner response: As set forth in the rejection of claim 1, Morioka has disclosure reading upon Applicant’s amended claim 1.

Applicant's arguments with regards to the remaining claims all rely upon the arguments set forth above. Consequently, these remaining arguments as seen as being addressed by the examiner's corresponding remarks.
Applicant’s remaining arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. As such, the examiner makes no remarks regarding them.

Conclusion
Applicant’s publication US 20200166719 A1 of May 28, 2020 was previously cited.
No new art is cited.
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JORDAN whose telephone number is (571) 270-1571. The examiner can normally be reached on most days 1000-1800 PACIFIC TIME ZONE (messages are returned).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas (Tom) Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Andrew Jordan/
Primary Examiner, Art Unit 2883
V: (571) 270-1571 (Pacific time)
F: (571) 270-2571
March 6, 2021